DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 02/21/2022 with respect to claims 1, 3-8, 10-15 and 17-21 have been noted and entered for consideration. 

With regard to the objection to Claims, Applicant’s arguments filed 02/21/2022 have been fully considered in view of the amendments filed 02/21/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 02/21/2022 have been fully considered in view of the amendments filed 02/21/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 02/21/2022 have been fully considered in view of the amendments filed 02/21/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via email and phone call with Daniel E. Venglarik (Reg. No. 39,409) on 03/21/2022 and 03/22/2022, respectively.
The application has been amended to the Claims as follows.

1.	(Currently Amended) A terminal, comprising:
a transceiver configured to 
receive, from a base station (BS), a first message including a parameter indicating one of three modes for an uplink full power transmission of the terminal, wherein the three modes comprise a first mode, a second mode, and a third mode,
receive, from the base station, a second message relating to a transmit precoding matrix indicator (TPMI); and 
a processor operably connected to the transceiver, the processor configured to scale a transmit power for a physical uplink shared channel (PUSCH) by a scaling factor, the scaling factor being determined based on a mode indicated by the parameter,
wherein the transceiver is further configured to:

transmit, to the base station, the PUSCH based on the scaled transmit power, 
wherein, based on the parameter indicating the first mode, the scaling factor is a ratio of a number of antenna ports with non-zero PUSCH transmission power over a maximum number of sounding reference signal (SRS) ports supported by the terminal in one SRS resource,
wherein, based on the parameter indicating the second mode, the scaling factor is determined based on the TPMI as one or a ratio of the number of the antenna ports with non-zero PUSCH transmission power over a number of SRS ports, 
wherein, based on the TPMI and the parameter indicating the second mode:
the scaling factor is one, in response to the TPMI being included in the group of full power TPMIs, and
the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over a number of the SRS ports corresponding to an SRS resource for the TPMI, in response to the TPMI not being included in the group of full power TPMIs, and
wherein, based on the parameter indicating the third mode, the scaling factor is one.

2.	(Canceled)

3.	(Currently Amended) The terminal of Claim 1, wherein, based on the TPMI and the parameter indicating the first mode, the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over the maximum number of the SRS ports supported by the terminal in the one SRS resource. 

4.	(Currently Amended) The terminal of Claim 3, wherein, in response to more than one SRS resource being configured in an SRS resource set, the number of the SRS ports for the TPMI is determined based on an SRS resource indicated by an SRS resource indicator (SRI) field, and
wherein, in response to only one SRS resource being configured, the number of the SRS ports for the TPMI is determined based on the one configured SRS resource.

5.	(Currently Amended) The terminal of Claim 1, wherein the transceiver is configured to transmit the PUSCH by splitting the scaled transmit power equally across antenna ports with the non-zero PUSCH transmission power.

6.	(Previously Presented) The terminal of Claim 1, wherein the second message relating to the TPMI comprises a radio resource control (RRC) message or downlink control information (DCI). 

7.	(Previously Presented) The terminal of Claim 1, wherein the parameter indicates one of the three modes based on a capability of the terminal for each mode reported to the base station.

8.	(Currently Amended) A base station (BS), comprising:
a transceiver configured to:
transmit, to a terminal, a first message including a parameter indicating one of three modes for an uplink full power transmission of the terminal, wherein the three modes comprise a first mode, a second mode, and a third mode,
transmit, to the terminal, a second message relating to a transmit precoding matrix indicator (TPMI), 
receive, from the terminal, a physical uplink shared channel (PUSCH) transmission having a transmit power scaled based on a scaling factor, the scaling factor being determined based on a mode indicated by the parameter,
receive, from the terminal, information on a group of full power TPMIs for the terminal, and 
wherein, based on the parameter indicating the first mode, the scaling factor is a ratio of a number of antenna ports with non-zero PUSCH transmission power over a maximum number of sounding reference signal (SRS) ports supported by the terminal in one SRS resource,
wherein, based on the parameter indicating the second mode, the scaling factor is determined based on the TPMI as one or a ratio of the number of the antenna ports with the non-zero PUSCH transmission power over a number of SRS ports, 
wherein, based on the TPMI and the parameter indicating the second mode:
the scaling factor is one, in response to the TPMI being included in the group of full power TPMIs, and
the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over a number of the SRS ports corresponding to an SRS resource for the TPMI, in response to the TPMI not being included in the group of full power TPMIs, and
wherein, based on the parameter indicating the third mode, the scaling factor is one.

9.	(Canceled)

10.	(Currently Amended) The BS of Claim 8, wherein based on the TPMI and the parameter indicating the first mode, the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over the maximum number of SRS ports supported by the terminal in the one SRS resource. 

11.	(Currently Amended) The BS of Claim 10, wherein, in response to more than one SRS resource being configured in an SRS resource set, the number of the SRS ports for the TPMI is determined based on an SRS resource indicated by an SRS resource indicator (SRI) field, and
wherein, in response to only one SRS resource being configured, the number of the SRS ports for the TPMI is determined based on the one configured SRS resource.

12.	(Currently Amended) The BS of Claim 8, wherein the transceiver is configured to receive the PUSCH for which the transmit power is split equally across antenna ports with the non-zero PUSCH transmission power.

13.	(Previously Presented) The BS of Claim 8, wherein the second message relating to the TPMI comprises a radio resource control (RRC) message or downlink control information (DCI). 

14.	(Previously Presented) The BS of Claim 8, wherein the parameter indicates one of the three modes based on a capability of the terminal for each mode reported to the base station.

15.	(Currently Amended) A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station (BS), a first message including a parameter indicating one of three modes for an uplink full power transmission of the terminal, wherein the three modes comprise a first mode, a second mode, and a third mode;
receiving, from the base station, a second message relating to a transmit precoding matrix indicator (TPMI);
scaling a transmit power for a physical uplink shared channel (PUSCH) by a scaling factor, the scaling factor being determined based on a mode indicated by the parameter; 
transmitting, to the base station, the PUSCH based on the scaled transmit power; and
transmitting, to the base station, information on a group of full power TPMIs for the terminal, 
wherein, based on the parameter indicating the first mode, the scaling factor is a ratio of a number of antenna ports with non-zero PUSCH transmission power over a maximum number of sounding reference signal (SRS) ports supported by the terminal in one SRS resource,
wherein, based on the parameter indicating the second mode, the scaling factor is determined based on the TPMI as one or a ratio of the number of the antenna ports with the non-zero PUSCH transmission power over a number of SRS ports,
wherein, based on the TPMI and the parameter indicating the second mode:
the scaling factor is one, in response to the TPMI being included in the group of full power TPMIs, and
the scaling factor is the ratio of the number of the antenna ports with non-zero PUSCH transmission power over a number of the SRS ports corresponding to an SRS resource for the TPMI, in response to the TPMI not being included in the group of full power TPMIs, and
wherein, based on the parameter indicating the third mode, the scaling factor is one.

16.	(Canceled)

17.	(Currently Amended) The method of Claim 15, wherein, based on the TPMI and the parameter indicating the first mode, the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over uthe maximum number of SRS ports supported by the terminal in the one SRS resource. 

18.	(Currently Amended) The method of Claim 17, wherein, in response to more than one SRS resource being configured in an SRS resource set, the number of the SRS ports for the TPMI is determined based on an SRS resource indicated by an SRS resource indicator (SRI) field, and
wherein, in response to only one SRS resource being configured, the number of the SRS ports for the TPMI is determined based on the one configured SRS resource.

19.	(Currently Amended) The method of Claim 15, wherein the terminal transmits the PUSCH by splitting the scaled transmit power equally across antenna ports with the non-zero PUSCH transmission power. 

20.	(Previously Presented) The method of Claim 15, wherein the second message relating to the TPMI comprises a radio resource control (RRC) message or downlink control information (DCI).

21.	(Previously Presented) The method of Claim 15, wherein the parameter indicates one of the three modes based on a capability of the terminal for each mode reported to the base station.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 3-8, 10-15 and 17-21 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein, based on the parameter indicating the second mode, the scaling factor is determined based on the TPMI as one or a ratio of the number of the antenna ports with non-zero PUSCH transmission power over a number of SRS ports, wherein, based on the TPMI and the parameter indicating the second mode: the scaling factor is one, in response to the TPMI being included in the group of full power TPMIs, and the scaling factor is the ratio of the number of the antenna ports with the non-zero PUSCH transmission power over a number of the SRS ports corresponding to an SRS resource for the TPMI, in response to the TPMI not being included in the group of full power TPMIs ....” and in combination with other limitations recited in claim 1.
Sridharan et al (US Publication No. 2020/0045644) in view of Kwak et al (US Publication No. 2018/0287682) does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations.
Claims 8 and 15 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 3-7, 10-14 and 17-21 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469